DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/27/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to claim 1 has been withdrawn; (2) the 35 U.S.C. §103 rejections of claims 1-7, 9-10, 12, 15, 17-18, and 31-35 over Forgacs, Forum, and Milićević have been withdrawn; (3) the 35 U.S.C. §103 rejection of claim 8 over Forgacs, Forum, and Milićević as evidenced by Watson has been withdrawn; (4) the 35 U.S.C. §103 rejection of claim 11 over Forgacs, Forum, Milićević, and Straková has been withdrawn; (5) the 35 U.S.C. §103 rejection of claim 13 over Forgacs, Forum, Milićević, and USDA has been withdrawn; and (6) the double patenting rejections of claims 1 and 34-35 over co-pending application 17/482,286 and 17/482,282 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-13, 15, 17-18, and 31-35
Withdrawn claims: 				None
Previously cancelled claims: 		14, 16, 19-30
Newly cancelled claims:			1-13, 15, 17-18, 31-35
Amended claims: 				None
New claims: 					36-58
Claims currently under consideration:	36-58
Currently rejected claims:			36-58
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 36 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites that the in vitro poultry meat product comprises fibroblast cells and myoblast cells in a ratio of about 95F:5M to about 5F:95M, which indicates that the final product comprises this recited ratio of fibroblast cells and myoblast cells.  However, the present specification states in [0042] that the co-culture comprise this ratio of fibroblast and myoblast cells.  This disclosure means that the culture (i.e., the precursor of the final product) comprises this ratio of cells, not that the final product necessarily comprises this weight ratio of cells. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) in view of Ben-Arye (US 2020/0140810).
Regarding claim 36, Bhat teaches a method of producing an in vitro meat product, the method comprising: (A) providing cells from an animal (page 3, column 2, paragraph 2; Figure 2); (B) culturing cells in media under suspension culture conditions and adherent culture conditions (page 3, column 1, paragraph 3; Figure 2) in an absence of blood (corresponding to adequate oxygen perfusion provided by bioreactors and oxygen carriers in order to maintain oxygen concentrations similar to that of blood in page 7, column 1, paragraph 2); and (C) harvesting the cells and producing the in vitro meat product (Figure 2).  Bhat also discloses that using in vitro systems to produce poultry (corresponding to chickens) meat products reduces the amount of time for growing meat (page 2, column 2, paragraph 1) and discloses poultry as a source of cells (page 3, column 2, paragraph 2).  Therefore, Bhat teaches that the in vitro meat product is poultry and that the cells are provided from poultry as claimed.  Bhat teaches that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3), which implies that the in vitro meat product has an increased shelf life due to its lack of contamination when compared to the shelf life of conventional meat.  Bhat teaches that the cells are co-cultured by culturing myoblasts and fibroblasts (page 6, column 1, paragraph 2), but does not teach that the fibroblast cells and myoblast cells are present in the claimed ratio.
However, Ben-Arye teaches a method of producing an in vitro [0057] poultry product (corresponding to chicken, duck, goose, and turkey) [0079] wherein the product is produced by co-culturing myoblasts and fibroblasts in a ratio of 1:1,000 to 1,000:1 [0081], which overlaps the claimed ratio.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by co-culturing myoblasts and fibroblasts in a ratio as taught by Ben-Arye.  Since Bhat teaches that the meat product is produced by co-culturing myoblasts and fibroblasts, but does not teach a ratio of myoblast to fibroblast cells, a skilled practitioner would have been motivated to consult an additional reference such as Ben-Arye in order to determine a suitable ratio for the cells. In consulting Ben-Arye, the practitioner would find a ratio which overlaps the claimed ratio and a selection of a value within the overlapping range renders the claim obvious.
Regarding claim 38, Bhat teaches the invention as described above in claim 38, including the cells are cultured in the absence of serum (page 7, column 2, paragraph 2).
Regarding claim 41, Bhat teaches the invention as described above in claim 41, including the in vitro poultry meat product lacks functional muscle (corresponding to the in vitro cells being denervated (page 7, column 2, paragraph 3 – page 8, column 1, paragraph 1) and vasculature (corresponding to thin tissues using passive diffusion in page 6, column 1, paragraph 2 and the bioreactor creating a laminar flow of medium as opposed to vascularizing the growing tissue (page 6, column 2, paragraph 3 – page 7, column 1, paragraph 1). 
Regarding claim 42, Bhat teaches the invention as described above in claim 41, including the shelf life is determined after harvesting and prior to or after formulation (corresponding to the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed (e.g., meat directly from an animal farm, slaughterhouse, or meat packing plant) conventional meat obtained by slaughter (page 2, column 1, paragraph 3)).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) and Ben-Arye (US 2020/0140810) as applied to claim 36 above, and further in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited).
Regarding claim 37, Bhat teaches the invention as described above in claim 36, including that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3).  Therefore, Bhat teaches that the in vitro meat product exhibits an extended shelf life compared to conventional poultry obtained by slaughter.  It does not teach that the extended shelf is for at least three days at about 0°C to about 30°C.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat to produce a product having a shelf life of 14 days as taught by Forum.  Since Bhat teaches that the in vitro meat product has a significantly reduced chance of contamination when compared to conventional meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for in vitro meat product with reduced pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) and Ben-Arye (US 2020/0140810) as applied to claim 36 above, and further in view of Betti (Betti et al., “Processing, Products, and Food Safety”, 2009, Poultry Science, vol. 88, pages 1740-1754).
Regarding claim 39, Bhat teaches the invention as described above in claim 36, including the in vitro poultry meat product comprises fatty acids and ratio of saturated to polyunsaturated fatty acids (page 2, column 1, paragraph 3) and has a composition similar to meat (page 2, column 2,paragraph 1).  It does not teach that the product comprises the recited ratio of omega-6:3 fatty acids classes.
However, Betti teaches that dietary fatty acids are distributed between neutral lipid and phospholipid in animal muscle (page 1741, column 1, paragraph 4).  It teaches that the total omega 6 fatty acid content in poultry meat is 349.27 mg fatty acids/100 g of meat (corresponding to the sum of omega-6 fatty acids in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)) and that the total omega-3 fatty acid content in poultry meat is 114.87 (corresponding to the sum of omega-3 fatty acids in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)).  Therefore, it teaches that the ratio of omega 6:3 fatty acid classes is about 3:1, which falls within the claimed ratio.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by producing meat having the omega 6:3 fatty acid ratio taught by Betti.  Since Bhat teaches that the in vitro meat product contains polyunsaturated fatty acids, but does not teach a type of polyunsaturated fatty acid, a skilled practitioner would have been motivated to consult an additional reference such as Betti in order to determine suitable polyunsaturated fatty acids for an in vitro poultry meat product having a composition similar to conventional poultry meat.  In consulting Betti, the practitioner would find a suitable omega 6:3 ratio for an in vitro poultry meat product having a composition similar to conventional poultry meat, thereby rendering the claimed ratio obvious.
Regarding claim 40, Bhat teaches the invention as described above in claim 36, including the in vitro poultry meat product comprises fatty acids (page 2, column 1, paragraph 3) and has a composition similar to meat (page 2, column 2,paragraph 1).  It does not teach that the product comprises the recited total fatty acid content.
However, Betti teaches that dietary fatty acids are distributed between neutral lipid and phospholipid in animal muscle (page 1741, column 1, paragraph 4).  It teaches that the total fatty acid content in poultry meat is 1309.52 mg fatty acids/100 g of meat (corresponding to the sum of SFA, MUFA, and PUFA in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)).  Therefore, it teaches that total fatty acid content is about 1.3%.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by producing meat having the total fatty acid content taught by Betti.  Since Bhat teaches that the in vitro meat product contains fatty acids, but does not teach an amount of fatty acids, a skilled practitioner would have been motivated to consult an additional reference such as Betti in order to determine a suitable content for an in vitro poultry meat product having a composition similar to conventional poultry meat.  Although the total fatty acid content taught by Betti does not fall within the claimed content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Also, since Bhat teaches that the composition of the in vitro meat is similar to conventional meat, a skilled practitioner would understand that the total fatty acid content in the in vitro product can fluctuate to a degree from that of the convention meat.

Claims 43-44, 48-52, and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) in view of Betti (Betti et al., “Processing, Products, and Food Safety”, 2009, Poultry Science, vol. 88, pages 1740-1754).
Regarding claim 43, Bhat teaches a method of producing an in vitro meat product, the method comprising: (A) providing cells from an animal (page 3, column 2, paragraph 2; Figure 2); (B) culturing cells in media under suspension culture conditions and adherent culture conditions (page 3, column 1, paragraph 3; Figure 2) in an absence of blood (corresponding to adequate oxygen perfusion provided by bioreactors and oxygen carriers in order to maintain oxygen concentrations similar to that of blood in page 7, column 1, paragraph 2); (C) adjusting the fatty acid content of the media (page 2, column 1, paragraph 3); and (D) harvesting the cells and producing the in vitro meat product (Figure 2).  Bhat also discloses that using in vitro systems to produce poultry (corresponding to chickens) meat products reduces the amount of time for growing meat (page 2, column 2, paragraph 1) and discloses poultry as a source of cells (page 3, column 2, paragraph 2).  Therefore, Bhat teaches that the in vitro meat product is poultry and that the cells are provided from poultry as claimed.  Bhat teaches that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3), which implies that the in vitro meat product has an increased shelf life due to its lack of contamination when compared to the shelf life of conventional meat.  Bhat teaches that the in vitro poultry meat product comprises fatty acids and ratio of saturated to polyunsaturated fatty acids (page 2, column 1, paragraph 3) and has a composition similar to meat (page 2, column 2,paragraph 1).  It does not teach that the product comprises the recited ratio of omega-6:3 fatty acids classes.
However, Betti teaches that dietary fatty acids are distributed between neutral lipid and phospholipid in animal muscle (page 1741, column 1, paragraph 4).  It teaches that the total omega 6 fatty acid content in poultry meat is 349.27 mg fatty acids/100 g of meat (corresponding to the sum of omega-6 fatty acids in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)) and that the total omega-3 fatty acid content in poultry meat is 114.87 (corresponding to the sum of omega-3 fatty acids in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)).  Therefore, it teaches that the ratio of omega 6:3 fatty acid classes is about 3:1, which falls within the claimed ratio.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by producing meat having the omega 6:3 fatty acid ratio taught by Betti.  Since Bhat teaches that the in vitro meat product contains polyunsaturated fatty acids, but does not teach a type of polyunsaturated fatty acid, a skilled practitioner would have been motivated to consult an additional reference such as Betti in order to determine suitable polyunsaturated fatty acids for an in vitro poultry meat product having a composition similar to conventional poultry meat.  In consulting Betti, the practitioner would find a suitable omega 6:3 ratio for an in vitro poultry meat product having a composition similar to conventional poultry meat, thereby rendering the claimed ratio obvious.
Regarding claim 44, Bhat teaches the invention as described above in claim 43, including the cells are cultured in the absence of serum (page 7, column 2, paragraph 2).
Regarding claim 48, Bhat teaches the invention as described above in claim 43, including the in vitro poultry meat product lacks functional muscle (corresponding to the in vitro cells being denervated (page 7, column 2, paragraph 3 – page 8, column 1, paragraph 1) and vasculature (corresponding to thin tissues using passive diffusion in page 6, column 1, paragraph 2 and the bioreactor creating a laminar flow of medium as opposed to vascularizing the growing tissue (page 6, column 2, paragraph 3 – page 7, column 1, paragraph 1).
Regarding claim 49, Bhat teaches the invention as described above in claim 43, including that the total fatty acid content in poultry meat is 1309.52 mg fatty acids/100 g of meat (corresponding to the sum of SFA, MUFA, and PUFA in neutral lipids (Betti, Table 6, column 4) and phospholipids (Betti, Table 4, column 4)).  Therefore, it teaches that total fatty acid content is about 1.3%.  Although the total fatty acid content taught by Betti does not fall within the claimed content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Also, since Bhat teaches that the composition of the in vitro meat is similar to conventional meat, a skilled practitioner would understand that the total fatty acid content in the in vitro product can fluctuate to a degree from that of the conventional meat.
Regarding claim 50, Bhat teaches the invention as described above in claim 43, including culturing the cells in media under suspension and adherent culture conditions (page 3, column 1, paragraph 3; Figure 2) in an absence of blood (corresponding to adequate oxygen perfusion provided by bioreactors and oxygen carriers in order to maintain oxygen concentrations similar to that of blood in page 7, column 1, paragraph 2) and adjusting the fatty acid content of the media in which the cells are cultured (page 2, column 1, paragraph 3).  Therefore, Bhat teaches steps (B) and (C) are performed concurrently.
Regarding claim 51, Bhat teaches a method of producing an in vitro meat product, the method comprising: (A) providing cells from an animal (page 3, column 2, paragraph 2; Figure 2); (B) culturing cells in media under suspension culture conditions and adherent culture conditions (page 3, column 1, paragraph 3; Figure 2) in an absence of blood (corresponding to adequate oxygen perfusion provided by bioreactors and oxygen carriers in order to maintain oxygen concentrations similar to that of blood in page 7, column 1, paragraph 2); (C) adjusting the fatty acid content of the media (page 2, column 1, paragraph 3); and (D) harvesting the cells and producing the in vitro meat product (Figure 2).  Bhat also discloses that using in vitro systems to produce poultry (corresponding to chickens) meat products reduces the amount of time for growing meat (page 2, column 2, paragraph 1) and discloses poultry as a source of cells (page 3, column 2, paragraph 2).  Therefore, Bhat teaches that the in vitro meat product is poultry and that the cells are provided from poultry as claimed.  Bhat teaches that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3), which implies that the in vitro meat product has an increased shelf life due to its lack of contamination when compared to the shelf life of conventional meat.  Bhat teaches that the in vitro poultry meat product comprises fatty acids (page 2, column 1, paragraph 3) and has a composition similar to meat (page 2, column 2,paragraph 1).  It does not teach that the product comprises the recited relative contents of fatty acids.
However, Betti teaches that dietary fatty acids are distributed between neutral lipid and phospholipid in animal muscle (page 1741, column 1, paragraph 4).  It teaches that the sum of the contents of saturated fatty acids, monounsaturated fatty acids, and polyunsaturated fatty acids in poultry meat are 288.28 mg fatty acids/100 g of meat, 557.17 mg fatty acids/100 g of meat, and 464.1 mg fatty acids/100 g of meat, respectively (corresponding to the sum of saturated fatty acids, monounsaturated fatty acids, and polyunsaturated fatty acids in neutral lipids (Table 6, column 4) and phospholipids (Table 4, column 4)).  Therefore, it teaches that (i) the concentration of saturated fatty acids is about 22%; (ii) the concentration of monounsaturated fatty acids is about 43%; and (III) the concentration of polyunsaturated fatty acids is about 35%, expressed as % of that class over total fatty acids, which fall within the claimed concentrations.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by producing meat having relative concentrations of saturated, monounsaturated, and polyunsaturated fatty acid classes as taught by Betti.  Since Bhat teaches that the in vitro meat product contains fatty acids, but does not teach a content of fatty acids, a skilled practitioner would have been motivated to consult an additional reference such as Betti in order to determine a suitable content of fatty acids for an in vitro poultry meat product having a composition similar to conventional poultry meat, thereby rendering the claimed relative concentrations obvious.
Regarding claim 52, Bhat teaches the invention as described above in claim 51, including the cells are cultured in the absence of serum (page 7, column 2, paragraph 2).
Regarding claim 56, Bhat teaches the invention as described above in claim 51, including the in vitro poultry meat product lacks functional muscle (corresponding to the in vitro cells being denervated (page 7, column 2, paragraph 3 – page 8, column 1, paragraph 1) and vasculature (corresponding to thin tissues using passive diffusion in page 6, column 1, paragraph 2 and the bioreactor creating a laminar flow of medium as opposed to vascularizing the growing tissue (page 6, column 2, paragraph 3 – page 7, column 1, paragraph 1).
Regarding claim 57, Bhat teaches the invention as described above in claim 51, including that the total fatty acid content in poultry meat is 1309.52 mg fatty acids/100 g of meat (corresponding to the sum of SFA, MUFA, and PUFA in neutral lipids (Betti, Table 6, column 4) and phospholipids (Betti, Table 4, column 4)).  Therefore, it teaches that total fatty acid content is about 1.3%.  Although the total fatty acid content taught by Betti does not fall within the claimed content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Also, since Bhat teaches that the composition of the in vitro meat is similar to conventional meat, a skilled practitioner would understand that the total fatty acid content in the in vitro product can fluctuate to a degree from that of the convention meat.

Claims 45-46 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) and Betti (Betti et al., “Processing, Products, and Food Safety”, 2009, Poultry Science, vol. 88, pages 1740-1754) as applied to claims 43 and 51 above, and further in view of Demeure (Demeure et al., “Liver X receptor α regulates fatty acid synthase expression in chicken”, 2009, Poultry Science, vol. 88, pages 2628-2635).
Regarding claims 45 and 46, Bhat teaches the invention as described above in claim 43, including the step of adjusting the fatty acid content of the media (page 2, column 1, paragraph 3).  Bhat teaches that the fat composition and fatty acid composition are controlled through the composition of the culture medium and that factors may be added to the culture medium (page 2, column 1, paragraph 3).  It does not teach that adjusting the fatty acid content of the media comprises introducing a liver X receptor agonist. 
However, Demeure teaches that a liver X receptor agonist (corresponding to liver X receptor α (LXRα)) is involved in the control of fat formation (page 2628, column 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by incorporating a liver X receptor agonist as taught by Demeure.  Since Bhat teaches the adjustment of the fatty acid content of the media to form a meat product containing fat and fatty acids and the addition of factors to the media, but does not specify a method of adjusting the fatty acid content of the media, a skilled practitioner would have been motivated to consult and additional reference such as Demeure in order to determine a suitable method of forming fat in meat.  In consulting Demeure, the skilled practitioner would readily recognize that its disclosed liver X receptor agonist would be a suitable factor to add to the media to produce fats and fatty acids, thereby rendering the liver X receptor agonist obvious.
Regarding claims 54 and 55, Bhat teaches the invention as described above in claim 51, including the step of adjusting the fatty acid content of the media (page 2, column 1, paragraph 3).  Bhat teaches that the fat composition and fatty acid composition are controlled through the composition of the culture medium and that factors may be added to the culture medium (page 2, column 1, paragraph 3).  It does not teach that adjusting the fatty acid content of the media comprises introducing a liver X receptor agonist. 
However, Demeure teaches that a liver X receptor agonist (corresponding to liver X receptor α (LXRα)) is involved in the control of fat formation (page 2628, column 2, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by incorporating a liver X receptor agonist as taught by Demeure.  Since Bhat teaches the adjustment of the fatty acid content of the media to form a meat product containing fat and fatty acids and the addition of factors to the media, but does not specify a method of adjusting the fatty acid content of the media, a skilled practitioner would have been motivated to consult and additional reference such as Demeure in order to determine a suitable method of forming fat in meat.  In consulting Demeure, the skilled practitioner would readily recognize that its disclosed liver X receptor agonist would be a suitable factor to add to the media to produce fats and fatty acids, thereby rendering the liver X receptor agonist obvious.

Claims 47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) and Betti (Betti et al., “Processing, Products, and Food Safety”, 2009, Poultry Science, vol. 88, pages 1740-1754) as applied to claims 43 and 51 above, and further in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk; previously cited).
Regarding claim 47, Bhat teaches the invention as described above in claim 43, including that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3).  Therefore, Bhat teaches that the in vitro meat product exhibits an extended shelf life compared to conventional poultry obtained by slaughter.  It does not teach that the extended shelf is for at least three days at about 0°C to about 30°C.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat to produce a product having a shelf life of 14 days as taught by Forum.  Since Bhat teaches that the in vitro meat product has a significantly reduced chance of contamination when compared to conventional meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for in vitro meat product with reduced pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.
Regarding claim 53, Bhat teaches the invention as described above in claim 51, including that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3).  Therefore, Bhat teaches that the in vitro meat product exhibits an extended shelf life compared to conventional poultry obtained by slaughter.  It does not teach that the extended shelf is for at least three days at about 0°C to about 30°C.
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat to produce a product having a shelf life of 14 days as taught by Forum.  Since Bhat teaches that the in vitro meat product has a significantly reduced chance of contamination when compared to conventional meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for in vitro meat product with reduced pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.

Claims 51 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat (Bhat, S.F., Bhat, H., “Tissue engineered meat – Future meat”, 2011, Journal of Stored Products and Postharvest Research., vol. 2(1), pages 1-10) in view of Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42; previously cited).
Regarding claim 51, Bhat teaches a method of producing an in vitro meat product, the method comprising: (A) providing cells from an animal (page 3, column 2, paragraph 2; Figure 2); (B) culturing cells in media under suspension culture conditions and adherent culture conditions (page 3, column 1, paragraph 3; Figure 2) in an absence of blood (corresponding to adequate oxygen perfusion provided by bioreactors and oxygen carriers in order to maintain oxygen concentrations similar to that of blood in page 7, column 1, paragraph 2); (C) adjusting the fatty acid content of the media (page 2, column 1, paragraph 3); and (D) harvesting the cells and producing the in vitro meat product (Figure 2).  Bhat also discloses that using in vitro systems to produce poultry (corresponding to chickens) meat products reduces the amount of time for growing meat (page 2, column 2, paragraph 1) and discloses poultry as a source of cells (page 3, column 2, paragraph 2).  Therefore, Bhat teaches that the in vitro meat product is poultry and that the cells are provided from poultry as claimed.  Bhat teaches that the chance of contamination in the in vitro meat product is reduced when compared to that of unprocessed conventional meat obtained by slaughter (page 2, column 1, paragraph 3), which implies that the in vitro meat product has an increased shelf life due to its lack of contamination when compared to the shelf life of conventional meat.  Bhat teaches that the in vitro poultry meat product comprises fatty acids (page 2, column 1, paragraph 3) and has a composition similar to meat (page 2, column 2,paragraph 1).  It does not teach that the product comprises the recited relative contents of fatty acids.
However, Milićević teaches that chicken breast has a: (i) saturated fatty acids content of about 32.87% (corresponding to SFA content of 29.68 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević); (ii) monounsaturated fatty acids content of 42.69% (corresponding to MUFA content of 42.34 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević); and (iii) polyunsaturated fatty acids content of 24.44% (corresponding to PUFA content of 24.25 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Bhat by producing meat having relative concentrations of saturated, monounsaturated, and polyunsaturated fatty acid classes as taught by Milićević.  Since Bhat teaches that the in vitro meat product contains fatty acids, but does not teach a content of fatty acids, a skilled practitioner would have been motivated to consult an additional reference such as Milićević in order to determine a suitable content of fatty acids for an in vitro poultry meat product having a composition similar to conventional poultry meat, thereby rendering the claimed relative concentrations obvious.
Regarding claim 58, Bhat teaches the invention as described above in claim 51, including the raw poultry meat product has an average moisture content of 70.74 (column labeled “IIa” of Table 1 on page 2 of Milićević).  Since Bhat does not teach formulation of the poultry product, it is presumable that the moisture content of the poultry product is measured after it is isolated, but before formulation as claimed.

Double Patenting
Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22 and 23 of co-pending Application No. 17/482,286. Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claims 1, 22, and 23 require the features of instant claim 51, except instant claim 51 requires the product to be produced using a method comprising steps (A)-(D).  However, since co-pending claim 1 is a product claim, which does not recite method steps, its method of production does not contribute to the patentability of the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,282. Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 1 requires the features of instant claim 51, except instant claim 51 requires the product to be produced using a method comprising steps (A)-(D).  However, since co-pending claim 1 is a product claim, which does not recite method steps, its method of production does not contribute to the patentability of the claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Objection: Applicant canceled claim 1 which renders its objection moot.

Claim Rejections – 35 U.S.C. §103 of claims 1-7, 9-10, 12, 15, 17-18, and 31-35 over Forgacs, Forum, and Milićević: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 1-7, 9-10, 12, 15, 17-18, and 31-35.  Applicant stated that the previously cited art neither teach the limitations of new claims 36-58 nor provide motivation to combine the references to make the invention as now claimed.  Applicant argued that the Forgacs reference is only enabling for culturing methods comprising serum-containing media and that a skilled practitioner would only be taught product of engineered meta products using animal serum (Applicant’s Remarks, page 5, paragraph 1).
However, Applicant’s cancelation of the claims renders their rejection moot.  In the grounds of rejection for new claims 36-58, the features of the claims are taught by Bhat in combination with secondary references while Forgacs no longer serves as prior art.  Bhat teaches that the cells are cultured in the absence of serum (page 7, column 2, paragraph 2).  It is noted that the present independent claims do not require the cells to be cultured in the absence of serum as this feature is only recited by dependent claims 38, 44, and 52.

Claim Rejections – 35 U.S.C. §103 of claim 8 over Forgacs, Forum, and Milićević as evidenced by Watson: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 8 (Applicant’s Remarks, page 7, paragraph 6).
The rejection of claim 8 is moot due to its cancellation.

Claim Rejections – 35 U.S.C. §103 of claim 11 over Forgacs, Forum, Milićević, and Straková: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 11 (Applicant’s Remarks, page 8, paragraph 7 - page 9, paragraph 1).
The rejection of claim 11 is moot due to its cancellation.

Claim Rejections – 35 U.S.C. §103 of claim 13 over Forgacs, Forum, Milićević, and USDA: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 13 (Applicant’s Remarks, page 8, paragraph 2).
The rejection of claim 13 is moot due to its cancellation.

Double Patenting – claims 1 and 34-35 over co-pending application 17/482,286; claim 1 over co-pending applicant 17/482,282: Applicant canceled claims 1 and 34-35.
 The double patenting rejections of claims 1 and 34-35 are withdrawn.  New claim 51 currently stands rejected over co-pending applications 17/482,286 and 17/482,282. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791